     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 1 of 7 Page ID #:1




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JESSE FLOYD
6
                    IN THE UNITED STATES DISTRICT COURT
7                     CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
8

9
     JESSE FLOYD,                          ) Case No.: 2:18-cv-10206
10                                         )
                                           ) COMPLAINT
11               Plaintiff.                )
                                           )   1. Violations of the Telephone
12         v.                              )      Consumer Protection Act, 47
                                           )      U.S.C. § 227
13                                         )   2. Violations of the Rosenthal
     SPEEDY CASH,                          )      Fair Debt Collection Practices
14                                         )      Act, Cal. Civ. Code §1788
                                           )
15               Defendant.                )
                                           )
16

17         JESSE FLOYD (Plaintiff), by his attorneys, WESTGATE LAW, alleges the
18   following against SPEEDY CASH (Defendant):
19                                 INTRODUCTION
20      1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer
21         Protection Act, 28 U.S.C. § 227 et seq. (TCPA).
22      2. Count II of the Plaintiff’s Complaint is based on the Rosenthal Fair Debt
23         Collection Practices Act, Cal. Civ. Code §1788 et seq. (RFDCPA).
24

25




                                        COMPLAINT
                                           -1-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 2 of 7 Page ID #:2




                              JURISDICTION AND VENUE
1
        3. Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant arises
2
           pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise under the laws of the
3
           United States, and this Court maintains supplemental jurisdiction over the
4
           state law claims alleged herein.
5
        4. Defendant conducts business in the State of California thereby establishing
6
           personal jurisdiction.
7
        5. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the acts and
8
           transactions alleged in this Complaint occurred here, Plaintiff resides here,
9
           and Defendant transacts business here.
10
                                            PARTIES
11
        6. Plaintiff is a natural person residing in Los Angeles County, California.
12
           Plaintiff is a natural person from whom a debt collector seeks to collect a
13
           consumer debt which is due and owing or alleged to be due and owing.
14
        7. Defendant is a business entity with a principal place of business in Wichita,
15
           Kansas. Defendant regularly, on behalf of itself or others, engages in debt
16
           collection throughout the state of California.
17
        8. Defendant acted through its agents, employees, officers, members, directors,
18
           heirs, successors, assigns, principals, trustees, sureties, subrogees,
19
           representatives, and insurers.
20
                               FACTUAL ALLEGATIONS
21
        9. In 2018, and specifically within one (1) year prior to the commencement of
22
           the present action, Defendant contacted Plaintiff to collect money, property
23
           or their equivalent, due or owing or alleged to be due or owing.
24
        10.Plaintiff’s alleged debt arises from transactions for personal, family, and
25




                                            COMPLAINT
                                               -2-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 3 of 7 Page ID #:3




1          household purposes made on a consumer loan issued by Defendant.
2       11.In 2018, and specifically within one (1) year prior to the commencement of
3          the present action, Defendant constantly and continuously placed collection
4          calls to Plaintiff at Plaintiff’s cellular telephone number ending in 4489.
5       12.Defendant placed collection calls from numbers including, but not limited to,
6          (785) 626-8392, (913) 721-8150, (678) 210-5547, (913) 717-9005, (325)
7          863-0003, (210) 678-7996, (678) 210-9793, (678) 210-5547, and (678) 210-
8          5578.
9       13.On several occasions, Plaintiff received artificial and/or prerecorded
10         voicemail messages from Defendant.
11      14. On August 17, 2018 at 8:25 a.m.., Plaintiff spoke with Defendant’s
12         representative, “Joshua” and requested that Defendant cease placing any
13         further calls.
14      15.Despite Plaintiff’s requests to cease calling, Defendant communicated with
15         Plaintiff with such frequency as to be unreasonable under the circumstances
16         by placing multiple calls per day to Plaintiff’s cellular telephone on a daily
17         basis.
18      16.Upon information and belief, Plaintiff alleged that Defendant placed
19         approximately seventy-two (72) autodialed collection calls to Plaintiff’s
20         cellular telephone despite Plaintiff’s request to cease.
21      17.At all times relevant to this action, while conducting business in California,
22         Defendant has been subject to, and required to abide by, the laws of the
23         United States, which included the TCPA and its related regulations that are
24         set forth at 47 C.F.R. § 64.1200 (“TCPA Regulations”), as well as the
25         opinions, regulations and orders issued by the courts and the FCC



                                          COMPLAINT
                                             -3-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 4 of 7 Page ID #:4




1          implementing, interpreting and enforcing the TCPA and the TCPA
2          regulations.
3       18.At all times relevant to this action, Defendant owned, operated and or
4          controlled an “automatic telephone dialing system” as defined by TCPA 47
5          U.S.C.    §    227(a)(1)    that     originated,   routed   and/or   terminated
6          telecommunications.
7       19.Within four years prior to the filing of this action, Defendant called Plaintiff
8          at Plaintiff’s cellular telephone using equipment which has the capacity to
9          store or produce telephone numbers to be called, using random or sequential
10         number generator and to dial such numbers, also known as an “automatic
11         telephone dialing system” as defined by TCPA 47 U.S.C. § 227(a)(1)(A) and
12         (B).
13      20.Within four years prior to the filing of this action, Defendant called Plaintiff
14         at Plaintiff’s cellular telephone using an artificial or prerecorded voice.
15      21.Defendant never received Plaintiff’s consent to call Plaintiff on Plaintiff’s
16         cellular telephone using an “automatic telephone dialing system” or an
17         “artificial or prerecorded voice” as defined in 47 U.S.C. § 227 (a)(1).
18      22.Even assuming arguendo that Defendant did have consent to call Plaintiff on
19         Plaintiff’s cellular telephone using an ATDS, that consent was subsequently
20         revoked by Plaintiff on multiple occasions.
21      23.At no time have Plaintiff and Defendant had an “established business
22         relationship” as defined by 47 U.S.C. § 227(a)(2).
23      24.Defendant is not a tax exempt nonprofit organization.
24

25




                                              COMPLAINT
                                                 -4-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 5 of 7 Page ID #:5




1       25.Defendant’s violation of the TCPA was willful because Defendant continued
2
           to place repeated and continuous phone calls to Plaintiff despite Plaintiff’s
           clear requests to cease.
3

4                              FIRST CAUSE OF ACTION
5                        (Violations of the TCPA, 47 U.S.C. § 227)
        26.Plaintiff incorporates by reference the above paragraphs of this Complaint as
6
           though fully stated herein.
7
        27. Defendant violated the TCPA. Defendant’s violations include, but are not
8
           limited to the following
9
           (a)    Within four years prior to the filing of this action, on multiple
10                occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
11                which states in pertinent part, “It shall be unlawful for any person
12                within the United States . . . to make any call (other than a call made
13
                  for emergency purposes or made with the prior express consent of the
                  called party) using any automatic telephone dialing system or an
14
                  artificial or prerecorded voice — to any telephone number assigned to
15
                  a . . . cellular telephone service . . . or any service for which the called
16
                  party is charged for the call.
17
           (b)    Within four years prior to the filing of this action, on multiple
18                occasions, Defendant willfully and/or knowingly contacted Plaintiff at
19                Plaintiff’s cellular telephone using an artificial prerecorded voice or an
20                automatic telephone dialing system and as such, Defendant knowing

21
                  and/or willfully violated the TCPA.
        28.As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
22
           to an award of five hundred dollars ($500.00) in statutory damages, for each
23
           and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
24
           that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is
25
           entitled to an award of one thousand five hundred dollars ($1,500.00), for each



                                           COMPLAINT
                                              -5-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 6 of 7 Page ID #:6




1          and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
2
           227(b)(3)(C).
        29.Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
3
           the future.
4
                            SECOND CAUSE OF ACTION
5
        (Violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
6
                                         Code §1788)
7
        30.Plaintiff repeats and realleges the allegations in Count I of Plaintiff’s
8
           Complaint as the allegations in Count II of Plaintiff’s Complaint.
9
        31.Defendant violated the RFDCPA based on the following:
10
              a. Defendant violated §1788.11(d) of the RFDCPA by causing a
11
                  telephone to ring repeatedly or continuously to annoy the person
12
                  called;
13
              b. Defendant violated §1788.11(e) of the RFDCPA by communicating,
14
                  by telephone or in person, with the debtor with such frequency as to be
15
                  unreasonable and to constitute an harassment to the debtor under the
16
                  circumstances;
17
              c. Defendant violated §1788.17 of the RFDCPA by continuously failing
18
                  to comply with the statutory regulations contained within the FDCPA,
19
                  15 U.S.C. § 1692.
20
                            PRAYER FOR RELIEF
21
           WHEREFORE, Plaintiff respectfully requests that judgment be entered
22
     against Defendant for the following:
23          (a)   An injunction prohibiting Defendant from contacting Plaintiff on
24                Plaintiff’s cellular telephone using an automated dialing system
25                pursuant to 47 U.S.C. § 227(b)(3)(A); and




                                            COMPLAINT
                                               -6-
     Case 2:18-cv-10206-SVW-RAO Document 1 Filed 12/07/18 Page 7 of 7 Page ID #:7




1          (b)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff
2
                 is entitled to and requests five hundred dollars ($500.00) in statutory
                 damages, for each and every violation, pursuant to 47 U.S.C. §
3
                 227(b)(3)(B); and
4
           (c)   As a result of Defendant’s willful and/or knowing violations of 47
5
                 U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble damages,
6
                 as provided by statute, up to one thousand five hundred dollars
7                ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
8                227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
9          (d)   Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
10               Collection Practices Act, Cal. Civ. Code §1788.30(b); and
11         (e)   Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
12               Debt Collection Practices Act, Cal. Civ Code § 1788.30(c); and
13         (f)   Awarding Plaintiff any pre-judgment and post-judgment interest as
14               may be allowed under the law; and
15         (g)   For such other and further relief as the Court may deem just and proper.

16
     Date: December 7, 2018                RESPECTFULLY SUBMITTED,
17
                                           By:/s/ Matthew A. Rosenthal
18                                                Matthew A. Rosenthal
                                                  Attorney for Plaintiff,
19                                                MITZI SEDILLO
20

21

22

23

24

25




                                         COMPLAINT
                                            -7-
